Catón, J. Before proceeding to the merits of this case, we feel called upon to remark that most of this voluminous record has nothing to do with the case here, and cannot be examined by this court. It does not properly constitute a part of the record. The clerk has copied several commissions, with the interrogatories attached, and then the returns thereto, and the depositions themselves, which are not embodied in the bill of exceptions. These should be excluded in taxing the costs. The only question which we think it necessary to examine is, the exclusion, by the court, of the testimony offered to impeach John B. Stateler, who was examined as a witness on the part of the plaintiff below. The trial took place in October, 1855, and the bill of exceptions states that the defendant proved that the witness was a resident of Marshall county, from 1836 or 1837, till the fall of the year 1847 or 1848, and that since the year 1848, the witness had resided in different places in the States of Iowa and California. He then offered to prove that the general character of the witness for truth and veracity was bad during all the time he resided in Marshall county. This, we think, the court improperly excluded. If, during the eleven years that the witness resided in that county, his character was bad, it might well have authorized the jury to presume that his testimony was not now entitled to their entire confidence. It is true that this evidence may not have been entitled to as much weight as would evidence showing that it was bad at the time of the trial, by the testimony of witnesses who were then acquainted with his reputation among his neighbors, but still it was beyond all doubt competent to be considered by the jury. If the testimony offered was incompetent, then might the most abandoned man, by floating about from Iowa to California for six or seven years, not staying long enough in any one place to establish a character, be introduced upon the stand as a witness and set all impeachment at defiance. The witness, it is not doubted, might have reformed since he left Marshall county; but it does not necessarily follow that he did reform. If he did so reform, it was quite as easy for the plaintiff to prove that fact as for the defendant to prove that his character still continued bad. The evidence should have been admitted to the jury, to be by them considered, and allowed its proper weight, in their deliberations. The judgment must be reversed and the cause remanded. Judgment reversed.